Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 and 14-22 are allowed. Claim 13 is canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s attorney, Richard S. Myers, Jr., on 05/24/2022.
The application has been amended as follows: 
Amendment to the claims:
1. (Currently Amended) An identification assembly for an article, comprising:
a base, a channel plate resting on the base, an identification plate, and a flexible cable;
the base being planar and having a top surface and a bottom surface, and including:
a plurality of magnet retainers;
a plurality of corresponding magnets secured by the magnet retainers and protruding vertically from the top surface,
wherein a channel is formed between the channel plate and the top surface, wherein the height of the magnets is greater than the height of the channel; and
the identification identifying plate being planar and comprising a top surface and a bottom surface, wherein the identification identifying plate is magnetically attracted to the magnets, and wherein the bottom surface is engaging said magnets; and
the flexible cable being situated within the channel and extending beyond two sides of the base.
13. (Canceled) 
	16. (Currently Amended) A storage bin, comprising:
a floor and four walls;
an identification assembly attached to a wall;
the identification assembly including:
a base, a channel plate resting on the base, an identification plate, and a flexible cable;
the base being planar and having a top surface and a bottom surface, and comprising:
a plurality of magnet retainers;
a plurality of corresponding magnets secured by the magnet retainers and protruding vertically from the top surface,
wherein a channel is formed between the channel plate and the top surface, wherein the height of the magnets is greater than the height of the channel; and
the identification plate being planar and comprising a top surface and a bottom surface, wherein the identifying plate is magnetically attracted to and held by the magnets.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure for a magnetic label identification plate. However, in regard to independent claims 1 and 16, the prior art of record, taken either individually or in combination with each other, have failed to teach or render obvious the specific limitations of the amended claim(s) below along with the other limitations as claimed in the claim(s):
a base, a channel plate resting on the base, an identification plate, and a flexible cable;
the base being planar and having a top surface and a bottom surface, and comprising:
a plurality of magnet retainers;
a plurality of corresponding magnets secured by the magnet retainers and protruding vertically from the top surface,
wherein a channel is formed between the channel plate and the top surface, wherein the height of the magnets is greater than the height of the channel (emphasis added).
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching , suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight. Accordingly, the claimed invention overcomes the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631